OPINION of the Court, by
Ch. J. Boyle.
Thin |s a writ oí error to a judgment in a scire facían upon a recognizance of special bail. The error assigned is, that there was no capias ad satisfaciendum taken against the principal, before the issuing of the scire facias. This would have been a good plea in the court below, but is not an admissible objection in this court ; for the proceeding» in the original action do not compose apart of the record in the scire facias, unless they had been made so by oyer or otherwise ; and that which is, not apparent upon the face of the record, is not assignable for error — See Russell vs. Hart, Pr. Dec. 365, and the authorities there cited. — -Judgment affirmed, ike.